DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 16, 2022 has been entered. Claims 1-2, 6-10, 13-15, 17-19 remain pending in the application. Claims 3-5, 11-12, 16, and 20 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 requires that the “metal coil surrounds the septum actuator”, which is identical to the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 requires that the “metal coil surrounds the septum actuator”, which is identical to the language of claim 13 in line 19-20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 requires that the “metal coil comprises a coil, wherein the coil surrounds the septum actuator”, which does not further limit to the language of claim 13 in lines 16 and 19-20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6-8, 10, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (USPN 9750928) in view of Doyle (USPN 7044441).
Regarding claims 1 and 2, Burkholz teaches a catheter assembly (catheter assembly 10), comprising: a catheter adapter (catheter adapter 20), comprising a distal end (distal end 24), a proximal end (proximal end 22), and a lumen (fluid pathway 26) extending through the distal end and the proximal end (Figure 1); a catheter (catheter 50) extending distally from the distal end of the catheter adapter (Figure 1); a septum (septum 40) disposed within the lumen, wherein the septum comprises a distal end (Figure 1), a proximal end (Figure 1), and a barrier (membrane 48) disposed between the distal end of the septum and the proximal end of the septum (Figure 1), wherein the barrier divides an interior of the septum into a distal cavity (forward receptacle 44) and a proximal cavity (rearward receptacle 46), wherein the barrier comprises a slit (slit 42), wherein the septum is configured to move from a proximal position (Figure 2) to a distal position (Figure 3) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (septum actuator 30) fixed within the lumen (Figure 1), wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 3); 
Burkholz fails to explicitly teach a metal coil disposed within the lumen distal to the septum and proximal to the catheter, wherein the metal coil is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter; wherein the metal coil surrounds the septum actuator, wherein the metal coil comprises a helical shape or a plurality of waves. Doyle teaches a fluid connector assembly metal coil (spring member 68; “The spring member 68 can any type as for example, those made of metal” [Col 8, line 5]) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), wherein the metal coil is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“FIG. 11 is a view similar to FIG. 9, showing an alternative slide actuated valve except that the resilient sleeve or bladder member 56 does not have a corrugated portion and instead has a separate spring member 68…The function of the male luer valve is the same; it is merely the spring member 68 that replaces the previous corrugated member.” [Col 8, line 1]; “When the luers are disconnected, the compressed corrugated portion 66 of the bladder member 56 urges the forward end portion to move back into sealing engagement with the forward end of the tubular member 55, preventing any fluid leakage” [Col 7, line 63]; wherein the wherein spring member 68 is decompresses in proximal direction away from the distal end of the adapter and therefore proximal to the catheter); wherein the metal coil (spring member 68) surrounds the septum actuator (inner support 54; Figure 11); wherein the metal coil comprises a helical shape (spring member 68; Figure 11). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art 

Regarding claim 6, modified Burkholz teaches the catheter assembly of claim 1, wherein the septum actuator comprises a tubular body (probe portion 32) and an annular lip (chamfered outer surface 138, not labeled in Figures 1-4) extending outwardly from an outer surface of the tubular body, wherein the annular lip is disposed at a proximal end of the septum actuator (Figure 1).

Regarding claim 7, modified Burkholz teaches the catheter assembly of claim 6, wherein an outer surface of the tubular body is smooth (Figure 1).

Regarding claim 8, modified Burkholz teaches the catheter assembly of claim 6, wherein the annular lip comprises a generally truncated cone shape (Figure 1).

Regarding claim 10, modified Burkholz teaches the catheter assembly of claim 1, wherein a portion of an inner surface of the septum (septum 40) forming the distal cavity (forward receptacle 44) is smooth (Figure 2), wherein the portion is distal to the barrier, wherein the portion is aligned with or proximal to the annular lip when the septum is disposed in the proximal position (Figure 2).

Regarding claims 13, 14, and 18, Burkholz teaches a catheter assembly (catheter assembly 10), comprising: a catheter adapter (catheter adapter 20), comprising a distal end (distal end 24), a proximal end (proximal end 22), and a lumen (fluid pathway 26) extending catheter (catheter 50) extending distally from the distal end of the catheter adapter (Figure 1); a septum (septum 40) disposed within the lumen, wherein the septum comprises a distal end (Figure 1), a proximal end (Figure 1), and a barrier (membrane 48) disposed between the distal end of the septum and the proximal end of the septum (Figure 1), wherein the barrier divides an interior of the septum into a distal cavity (forward receptacle 44) and a proximal cavity (rearward receptacle 46), wherein the barrier comprises a slit (slit 42), wherein the septum is configured to move from a proximal position (Figure 2) to a distal position (Figure 3) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (septum actuator 30) fixed within the lumen (Figure 1), wherein the septum actuator comprises a tubular body (probe portion 32) and an annular lip (chamfered outer surface 138, not labeled in Figures 1-4) extending outwardly from an outer surface of the tubular body, wherein the annular lip is disposed at a proximal end of the septum actuator (Figure 1), wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 3); 
Burkholz fails to explicitly teach a metal coil disposed within the lumen distal to the septum and proximal to the catheter, wherein the spring is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter, wherein the metal coil surrounds the septum actuator, wherein the metal coil comprises a helical shape or a plurality of waves; and wherein the metal coil comprises a coil, wherein the coil surrounds the septum actuator. Doyle teaches a fluid connector assembly comprising: an adapter (Figure 11) comprising a distal end, a proximal end, and a lumen (Figure 11); a catheter (tubular distal end of male luer 10; Figure 1 for example) extending distally from the distal end of the catheter adapter (Figures 1 and 11); a septum (bladder member 56) disposed within the lumen, wherein the septum comprises a barrier comprising a slit (forward metal coil (spring member 68; “The spring member 68 can any type as for example, those made of metal” [Col 8, line 5]) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), wherein the metal coil is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“FIG. 11 is a view similar to FIG. 9, showing an alternative slide actuated valve except that the resilient sleeve or bladder member 56 does not have a corrugated portion and instead has a separate spring member 68…The function of the male luer valve is the same; it is merely the spring member 68 that replaces the previous corrugated member.” [Col 8, line 1]; “When the luers are disconnected, the compressed corrugated portion 66 of the bladder member 56 urges the forward end portion to move back into sealing engagement with the forward end of the tubular member 55, preventing any fluid leakage” [Col 7, line 63]; wherein the wherein spring member 68 is decompresses in proximal direction away from the distal end of the adapter and therefore proximal to the catheter); wherein the metal coil (spring member 68) surrounds the septum actuator (inner support 54; Figure 11); wherein the metal coil comprises a helical shape (spring member 68; Figure 11) and wherein the metal coil comprises a coil that surrounds the septum actuator (inner support 54; Figure 11). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a helical metal coil surrounding the septum actuator based on the teachings of Doyle to bias the septum to the 

Regarding claim 17, modified Burkholz teaches the catheter assembly of claim 13, wherein the annular lip (chamfered outer surface 138, not labeled in Figures 1-4) comprises a generally truncated cone shape (Figure 1).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (USPN 9750928) in view of Doyle (USPN 7044441) as applied in claims 6 and 14 above, respectively, and in further view of Goral et al. (USPN 8652104). 
Regarding claim 9, modified Burkholz teaches the catheter assembly of claim 6, wherein the septum actuator comprises an annular lip (chamfered outer surface 138, not labeled in Figures 1-4). Modified Burkholz fails to explicitly teach an inner surface of the septum forming the distal cavity comprises a protrusion, wherein the annular lip is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position. Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), comprising: a catheter adapter (catheter hub 12), a catheter (catheter tube 14); a septum (seal member 200 between proximal end 77 and outlet bore 86) disposed within the lumen of the catheter adapter; a septum actuator (actuator 16) fixed within the lumen, wherein the septum actuator is configured to penetrate a slit in the barrier in response to movement of the septum from a proximal position (Figure 14) to a distal position (Figure 15); and a spring (biasing member 204 having tubular extension member 206) disposed within the lumen distal to the septum surrounding the septum actuator proximal to the catheter (Figure 14), wherein the spring is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“when the male luer taper 30 is removed from the protrusion (annular rib 90), wherein the annular lip (barb 50) of the septum actuator is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position (Figures 14-15). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the inner surface of the distal cavity of Burkholz to include a protrusion based on the teachings of Goral to provide resistance to further distal movement of the septum relative to the septum actuator prior use and provide an indication during assembly that the septum is fully seated on the septum actuator (Goral [Col 18, lines 6-11]). 

Regarding claim 15, modified Burkholz teaches the catheter assembly of claim 14. Modified Burkholz fails to explicitly teach the metal coil and the septum are monolithically formed as a single unit. Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), wherein the spring (biasing member 204 of seal member 200) and the septum (seal member 200 between proximal end 77 and outlet bore 86) are monolithically formed as a single unit (Figures 13 and 14; “the seal member 200 may be formed through various molding processes including, for example, injection molding processes” [Col 18, line 39]), and additionally discloses that the septum can comprise a rigid portion (“the seal member may include a rigid retainer portion coupled to a resilient seal portion.” [Col 22, line 54]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the metal coil and septum of Burkholz in view of Doyle to be monolithically formed as a single unit based on the teachings of Goral provide a simple means . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (USPN 9750928) in view of Doyle (USPN 7044441) in further view of Goral et al. (USPN 8652104). 
Regarding claim 19, Burkholz teaches a catheter assembly (catheter assembly 10), comprising: a catheter adapter (catheter adapter 20), comprising a distal end (distal end 24), a proximal end (proximal end 22), and a lumen (fluid pathway 26) extending through the distal end and the proximal end (Figure 1); a catheter (catheter 50) extending distally from the distal end of the catheter adapter (Figure 1); a septum (septum 40) disposed within the lumen, wherein the septum comprises a distal end (Figure 1), a proximal end (Figure 1), and a barrier (membrane 48) disposed between the distal end of the septum and the proximal end of the septum (Figure 1), wherein the barrier divides an interior of the septum into a distal cavity (forward receptacle 44) and a proximal cavity (rearward receptacle 46), wherein the barrier comprises a slit (slit 42), wherein the septum is configured to move from a proximal position (Figure 2) to a distal position (Figure 3) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (septum actuator 30) fixed within the lumen (Figure 1), wherein the septum actuator comprises a tubular body (probe portion 32) and an annular lip (chamfered outer surface 138, not labeled in Figures 1-4) extending outwardly from an outer surface of the tubular body, wherein the annular lip is disposed at a proximal end of the septum actuator (Figure 1), wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 3); 
metal coil (spring member 68; “The spring member 68 can any type as for example, those made of metal” [Col 8, line 5]) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), wherein the metal coil is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“FIG. 11 is a view similar to FIG. 9, showing an alternative slide actuated valve except that the resilient sleeve or bladder member 56 does not have a corrugated portion and instead has a separate spring member 68…The function of the male luer valve is the same; it is merely the  wherein the wherein spring member 68 is decompresses in proximal direction away from the distal end of the adapter and therefore proximal to the catheter); wherein the metal coil (spring member 68) surrounds the septum actuator (inner support 54; Figure 11); wherein the metal coil comprises a helical shape (spring member 68; Figure 11). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a helical metal coil surrounding the septum actuator based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]).
Modified Burkholz fails to explicitly teach an inner surface of the septum forming the distal cavity comprises a protrusion, wherein the annular lip is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position. Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), comprising: a catheter adapter (catheter hub 12), a catheter (catheter tube 14); a septum (seal member 200 between proximal end 77 and outlet bore 86) disposed within the lumen of the catheter adapter; a septum actuator (actuator 16) fixed within the lumen, wherein the septum actuator is configured to penetrate a slit in the barrier in response to movement of the septum from a proximal position (Figure 14) to a distal position (Figure 15); and a spring (biasing member 204 having tubular extension member 206) disposed within the lumen distal to the septum surrounding the septum actuator proximal to the catheter (Figure 14), wherein the spring is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“when the male luer taper 30 is removed from the catheter hub 12, the biasing protrusion (annular rib 90), wherein the annular lip (barb 50) of the septum actuator is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position (Figures 14-15). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the inner surface of the distal cavity of Burkholz to include a protrusion based on the teachings of Goral to provide resistance to further distal movement of the septum relative to the septum actuator prior use and provide an indication during assembly that the septum is fully seated on the septum actuator (Goral [Col 18, lines 6-11]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-10, 13-15, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the argument that Burkholz in view of Doyle fails to disclose a metal coil “disposed within the lumen distal to the septum and proximal to the catheter" and "configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter" as required by amended claims 1, 13, and 19 (Remarks, Page 8), the examiner respectfully disagrees. As detailed above with respect to the rejections of claims 1, 13, and 19, Burkholz discloses a catheter assembly (10) comprising at least a catheter adapter  (30), but does not explicitly disclose a metal coil as claimed. Doyle discloses a fluid connector assembly comprising: an adapter (Figure 11); a catheter (tubular distal end of male luer 10; Figure 1 for example); a septum (56); a septum actuator (54); and a metal coil (68; “The spring member 68 can any type as for example, those made of metal” [Col 8, line 5]) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), wherein the metal coil is configured to decompress in a proximal direction away from the catheter (tubular distal end of male luer 10) to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter ([Col 7, line 63 – Col 8, line 8] wherein the wherein spring member 68 is decompresses in proximal direction away from the distal end of the adapter and therefore proximal to the catheter). It is therefore maintained that one having ordinary skill in the art would have found it obvious to modify the catheter assembly of Burkholz to include a metallic helical coil spring surrounding the septum actuator based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783    
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783